Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 11, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yokoyama US publication no.: 2014/0159634 A1

   Regarding claim 1, Yokoyama teaches,  a method for detecting impending or previously occurring formation of condensate on or in an electric motor that is a component of a fan or fan group (See cooling fan 14 which inherently includes a motor which is driver by the fan driving unit 185) , the method comprising: determining a component surface temperature (intake air temperature sensor 11, figure 2) on or in the electric motor, the fan, the fan group, or an electronic component of the electric motor; determining a dew point temperature (dew point temperature calculating unit 184, figure 2) on or in the electric motor, the fan, the fan group, or the electronic component; and comparing the respective component surface temperature with the respective dew point temperature to determine whether or not a formation of condensation has already taken place or is imminent (see paragraphs 61-68, where the dew point temperature is compared with the recorded intake air temperature sensor data and determines whether the condensation is formed).
   Regarding claim 2, Yokoyama teaches, the method according to claim 1, wherein the component surface temperature is determined on the respective electronic component (see figure 2, intake air temperature sensor 11, which is known to determine temperature of the electronic components)
Regarding claim 3, Yokoyama teaches, the method according to claim 1, wherein the component surface temperature is determined at one or more critical location (see figure 2, intake air temperature sensor 11, which is known to determine temperature of the electronic components that are critical in the operation of the fan).
 
 Regarding claim 4, Yokoyama teaches, the method according to claim 1, wherein the component surface temperature is determined from a calculation model of the electric motor, the fan, the fan group, or the electronic component (see index value calculating unit 182, figure 2).

Regarding claim 5, Yokoyama teaches, the method according to claim 1, wherein the dew point temperature is determined locally at potential condensation locations (see paragraph 9).

   Regarding claim 11, Yokoyama teaches, the method according to claim 7, wherein the component surface temperature is determined indirectly by means of a calculation model (see index value calculating unit 182, figure 2).

Regarding claim 14, Yokoyama teaches, A method for removing and preventing condensate from forming on an electric motor, the method comprising: detecting an impending and/or previously occurring formation of condensate on or in the electric motor according to the method of claim 1 (see the rejections as shown in claim 1); and initiating measures to remove and prevent the formation of condensate by means of passive or active measures (see paragraphs 67-68).
  
 Regarding claim 15, Yokoyama teaches, the method according to claim 14, wherein the measures include ventilation and aeration by rotating a rotor in the electric motor (see paragraphs 62-71, where the rotation of the motor is disclosed).
 
Regarding claim 16, Yokoyama teaches, the method according to claim 14, wherein the measures include starting the fan (see paragraphs 67-68).

Regarding claim 17, Yokoyama teaches, the method according to claim 14, wherein the measures include adjusting a motor speed (see paragraphs 67-68).

Regarding claim 18, Yokoyama teaches, the method according to claim 14, wherein the measures include heating the electric motor, a motor component, or external electronics (see paragraphs 67-68).

Regarding claim 20, Yokoyama teaches, the method according to claim 14, further comprising: storing a detection of a completed or impending formation of condensate and/or initiated measures in an internal or external event memory (see storage device 190, figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama US publication no.: 2014/0159634 A1 in view of Renschler et al. US publication no.: US 2013/0177416 A1.
Regarding claim 6, Yokoyama is silent on specifically teaching, the method according to claim 1, wherein the dew point temperature is measured by means of hygrometric methods.
Renschler et al. teach: wherein the dew point temperature is measured by means of hygrometric methods (see paragraph 32, where it is explained that the dew temperature is determined based on humidity sensor).
In view of Renschler et al’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Yokoyama to include; wherein the dew point temperature is measured by means of hygrometric methods, for the purpose of protecting the motor. 
Regarding claim 7, Yokoyama is silent on specifically teaching, the method according to claim 1, wherein the dew point temperature is determined from an actual vapor pressure, and the actual vapor pressure is determined from a temperature-dependent local saturation vapor pressure and a local ambient air humidity of the electric motor, the fan, the fan group, or the electronic component.
Renschler et al. teach: wherein the dew point temperature is determined from an actual vapor pressure, and the actual vapor pressure is determined from a temperature-dependent local saturation vapor pressure and a local ambient air humidity of the component (see paragraph 32, where it is explained that the dew point temperature is determined based on the pressure sensor and the ambient air temperature).
In view of Renschler et al’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Yokoyama to include; wherein the dew point temperature is measured by means of hygrometric methods, for the purpose of protecting the motor. 
Regarding claim 8, Yokoyama is silent on specifically teaching, the method according to claim 1, wherein the determining of the dew point temperature comprises applying pressure-related calculation rules for a low-pressure/high-pressure application. 
Renschler et al. teach: wherein the step of determining the dew point temperature comprises applying pressure-related calculation rules for a low-pressure/high-pressure application (see paragraph 32, where the pressure sensor is used to determine the dew point temperature).
In view of Renschler et al’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Yokoyama to include; wherein the dew point temperature is measured by means of hygrometric methods, for the purpose of protecting the motor.
Regarding claim 9, Yokoyama teaches, the method according to claim 7, wherein the component temperature is measured locally using a temperature sensor (see intake air temperature sensor 11, figure 1).
Regarding claim 10, Yokoyama teaches, the method according to claim 7, further comprising transmitting the component surface temperature from an internal or decentralized measuring unit (intake air temperature sensor 11, figure 2) to an evaluation unit (index value calculating unit 182 and control unit 181, figure 2).
Regarding claim 12, Yokoyama is silent on specifically teaching, the method according to claim 7, wherein the ambient air humidity is measured using a moisture sensor.
Renschler et al. teach: wherein the ambient air humidity of the component is measured using a moisture sensor (see paragraph 32, where the humidity sensor is disclosed for the ambient air).
In view of Renschler et al’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Yokoyama to include; wherein the ambient air humidity of the component is measured using a moisture sensor, for the purpose of protecting the motor.
Regarding claim 13, Yokoyama is silent on specifically teaching, the method according to claim 11, wherein a time factor or a calculation model is used to determine the ambient air humidity.
Renschler et al. teach: wherein a time factor or a calculation model is used to determine the ambient air humidity (see paragraph 33, where the humidity sensor is disclosed for the ambient air measurements using calculation methods).
In view of Renschler et al’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Yokoyama to include; wherein a time factor or a calculation model is used to determine the ambient air humidity, for the purpose of protecting the motor.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama US publication no.: 2014/0159634 A1 in view of Combs et al. US Patent no. 11,085,455. 

Regarding claim 19, Yokoyama is silent on specifically teaching, the method according to claim 14, further comprising: generating a warning message before or upon initiating the measures.
Combs et al. teach: generating a warning message before or upon initiating the measures (as seen in col.6, lines 17-60, there are various modes disclosed such as the “condensation mode” and the “heat dispersion mode” which the user selects and therefore the user is alerted the type of action the controller will take as a measure to the issue detected).
In view of Combs et al. teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Yokoyama to include; generating a warning message before or upon initiating the measures, for the purpose of protecting the motor.


Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive:
Applicants argue that the prior art does not describe a method for detecting impeding or previously occurring formation of condensate on or in an electric motor or a fan.
Applicants relate to paragraph 10 of the reference in which it states “Accordingly, an object of the present invention is to provide a fan control device capable of solving a problem that there is a fear of occurrence of condensation on the inner face of a case, the surface of a board, and so on, in a case where intake air temperature sharply rises”
However, the claim recites that to determine surface temperature of “electronic component” of the electric motor and It can be seen on paragraph 10 that the intake temperature sensor is to improve the condensation formed on “surface of a board” which can be seen as an electronic component. 
Yokoyama reads on the claim with the broadest interpretation of the claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308. The examiner can normally be reached 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZOHEB S IMTIAZ/Examiner, Art Unit 2846